            Case 1:21-cv-01383-CM Document 19 Filed 05/07/21 Page 1 of 1
                                                        U.S. Department of Justice

                                                        United States Attorney
                                                        Southern District of New York

        I   LECTRONICALLY~ .
                                                        86 Chambers Street
                                                        New Yo rk, New York 10007

         \ DOC #:    1    •                             May 7, 2021

VIA EC
       \ ' DATE FILED:   5'1o  }~ i?: :f
Hon. Colleen McMahon
United States District Judge                          r.    ,,.
United States District Court
500 Pearl Street             , ••. . . ,
New York, New York 10007

        Re:     Lin v. Nolan, et al., No. 21 Civ. 1383 (CM)

Dear Judge McMahon:

        This Office represents the government in this action in which the plaintiff seeks an order
compelling U.S. Citizenship and Immigration Services ("USCIS") to adjudicate his Application to
Register Permanent Residence or Adjust Status (Form 1-485). On behalf of the government, I write
respectfully to request an on-consent extension of time of twenty-one days to respond to the
complaint (i.e., from May 11 to June 1, 2021 ). If the Court grants the extension, the government
further requests that the May 13, 2021 initial conference be adjourned until after the response to the
complaint is due.

        The extension and adjournment are respectfully requested because USCIS is unable to
locate the plaintiffs medical form and has requested a duplicate copy. The additional time is
anticipated to allow the plaintiff to arrange for the re-submission and for USCIS to take adjudicative
action on the Form 1-485, which potentially could render this action moot.

        This is the government's second request to extend the deadline to respond to the complaint
and first request to adjourn the initial conference. 1 Plaintiffs counsel consents to these requests.

        I thank the Court for its consideration of this letter.

                                                         Respectfully submitted,

                                                         AUDREY STRAUSS
                                                         United States Attorney

                                                  By:     s/ Michael J Bvars
                                                         MICHAEL J. BYARS
                                                         Assistant United States Attorney
                                                         Telephone: (212) 637-2793
                                                         Facsimile: (212) 637-2786
                                                         E-mail : michael. byars@usdoj.gov
cc: Counsel of record (via ECF)

1
  On April 22, 2021 , the government requested a fourteen-day extension to review the plaintiffs
response to a Request for Evidence, which had been marked as received at the USCIS service center,
but has not been located. See ECF No. 17. The Court granted the extension. See ECF No. 18.
